In an action to declare article 20-B of the Labor Law to be unconstitutional and to restrain defendant from enforcing its provisions, plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Dutchess County (Jiudice, J.), dated June 19, 1980, which, inter alia, granted defendant’s motion for summary judgment and declared the article constitutional. Order and judgment affirmed, with $50 costs and disbursements. The fact that the legislation at issue has an adverse impact upon the practice of plaintiff’s occupation does not import that due process or equal protection has been denied (see College Barn v State of New York, 60 Misc 2d 715, affd 25 NY2d 657). The Legislature is presumed to have investigated and found the existence of a situation indicating the need for such a statute (see Health Ins. Assn, of Amer. v Harnett, 44 NY2d 302). The intention of the Legislature in enacting article 20-B of the Labor Law was to safeguard individuals in employment situations against the gross invasion of their privacy affected by psychological stress evaluation examinations. Insofar as plaintiff has failed to meet the burden placed upon him in order to overcome the strong presumption of constitutionality, the order and judgment appealed from is affirmed. Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur. [104 Misc 2d 898.]